In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition which designated, among others, Richard N. Thompson and Terence Hickey as candidates in a primary election to be held on September 11, 2001, for the nomination of the Conservative Party as its candidates for the public offices of Suffolk County District Attorney and Suffolk County Treasurer, respectively, the petitioners James M. Catterson, Jr., and John C. Cochrane appeal, as limited by their brief, from so much of a final order of the Supreme Court, Suffolk County (Aulisi, J.), dated August 17, 2001, as, upon, in effect, granting those branches of the application of the respondents which were to dismiss the proceeding insofar as asserted against Richard N. Thompson and Terence Hickey for failure to join necessary parties, dismissed the proceeding insofar as asserted against those candidates.
Ordered that the final order is modified, on the law, by deleting from the decretal paragraph thereof (1) the word “be,” and substituting therefor the words “is denied insofar as asserted on behalf of the petitioners Catterson and Cochrane against Richard N. Thompson and Terence Hickey,” and (2) the word “same,” and substituting therefor the word “proceeding”; as so modified, the final order is affirmed insofar as appealed from, without costs or disbursements.
The appellants correctly contend that it was not necessary to join any additional parties to this proceeding (see, Matter of Buchanan v Espada, 88 NY2d 973). However, upon reaching the merits of the petition insofar as asserted by the appellants, we agree with the Supreme Court’s finding of fact that they failed to establish that so much of the designating petition as pertains to Richard N. Thompson and Terence Hickey is perme*500ated with fraud (see, Matter of Calvi v McLaughlin, 264 AD2d 453). Accordingly, we have modified the decretal paragraph of the final order appealed from to reflect that the petition is denied insofar as asserted by the appellants.
The appellants’ remaining contention is without merit. Ritter, J. P., S. Miller, H. Miller, Smith and Townes, JJ., concur.